Title: Memorandum Books, 1815
From: Jefferson, Thomas
To: 


          1815.
          
            
              Jan.
               1. 
              
              Hhd. exp. 5.D.
            
            
              
              Bought a horse, a Bedford, of Pleasant German, for which I am to give him my note for 100.D. payable in a year. The horse was 6. y. old last spring, bright bay, with a blaze face, right hind foot white.
            
            
              
               3. 
              
              Hhd. exp. 4.D.
            
            
              
               5. 
              
              Recd. from D. Higginbotham 20.D. balance of the draught entd. Dec. 26.
            
            
            
              
               7. 
              
              Recd. from P. Gibson 100.D.
            
            
              
              Drew on do. in favr. Th:J. Randolph for 120.D. Hhd. xp. 1.D.
            
            
              
               8. 
              
              Recd. from Th:J.R. for the sd. draught 120.D.
            
            
              
              Pd. him tax for my Landau 11.D. for this current year.
            
            
              
              Pd. thro Mr. Bacon to Danl. F. Carr 109.56 D. in full int. & principal of the debt for corn ante Aug. 1.
            
            
              
               9. 
              
              Gave Brunt in charity 2.D.
            
            
              
              Pd. Roland Goodman 91.D.
            
            
              
              Gave my note to Pleasant German for 100.D. payable Jan. 8. 1816. for the horse ante Jan. 1.
            
            
              
               11. 
              
              Hhd. exp. 2.D.
            
            
              
               14. 
              
              Pd. thro’ E. Bacon to Clifton Harris sheriff 16.08 D. for 1776. ℔ oats for myself & 1808. ℔ do. for Roland Goodman to whom charge 8.32 of the money.
            
            
              
               15. 
              
              Sewers 1.D.
            
            
              
               19. 
              
              Gave  Harlow ord. on Gibson for the carriage of 50. barrels of flour which he now carries down for me on account of W. Johnson.
            
            
              
               22. 
              
              Hhd. xp. 1.D.
            
            
              Feb.
               6. 
              
              Pd. Th:J. Randolph 1.D. tax on gig.
            
            
              
               10. 
              
              Hhd. exp. 1.D. 11. Sewers 1.D.
            
            
              
               14. 
              
              Desired Mr. Gibson to inclose me 40.D. and 60.D. to Jer. A. Goodman, of which 30.D. is for  Johnson & 30.D. for  Chancy for horses bought payable Mar. 1. 19. Hhd. xp. 1.D.
            
            
              
               20. 
              
              Mrs. Smith knitting 2.D.
            
            
              
              Recd. from Mr. Gibson the 40.D. desired ante Feb. 14.
            
            
              
               21. 
              
              Recd. from J. Barnard balance for firewood 3.D.
            
            
              
               23. 
              
              Recd. of Th:J. Randolph 19.D. in silver. 24. Hhd. xp. 1.D. + 1.D.
            
            
              
               25. 
              
              Hhd. exp. .50. 27. Hops 1.D.
            
            
              Mar.
              2.
              
                Pd. E. Bacon  for Wm. Hogg for a mutton & 6 turkies 6.D. } = 12.50    for Nancy Bacon for 13 turkies 6.50   
            
            
              
               4. 
              
              Hhd. exp. 2.D. 5. Sewers 1.D.
            
            
              
               6. 
              
              Drew on Gibson & Jefferson in favr. D. Higgenbotham for 40.D.
            
            
              
              Pd. Elijah Ham 40.D.
            
            
              
              Recd. of D. Higgenbotham (by Mr. Bacon) 40.D. for the above draught.
            
            
              
              Pd. thro’ Mr. Bacon for a bushel of clover seed 10½ D. and to D. Higgenbotham for lambs 8.D.
            
            
              
               8. 
              
              Renewed my note in bank. See ante Nov. 4.
            
            
            
              
               10. 
              
              Hhd. exp. 1.D. 12. Do. .25. 14. Do. .25. 17. Do. 1.
            
            
              
               19. 
              
              Hhd. exp. 1.D. Do. 1.D.
            
            
              
               22. 
              
              Inclosed 10.D. to H. Niles for the Weekly register which pays up to Sep. 1816.
            
            
              
               23. 
              
              Drew on Gibson and Jefferson for 19.D. in favr. of Th:J. Randolph to replace ante Feb. 23.
            
            
              Mar.
               27. 
              
              Hhd. exp. 2.D.
            
            
              
               28. 
              
              Wormely ferrge. to Snowden 1.D. Hhd. exp. 1.D.
            
            
              Apr.
               1. 
              
              Hhd. exp. 1.D. 3. Do. 1.
            
            
              
               4. 
              
              Recd. from Gibson & Jefferson 70.D.
            
            
              
               5. 
              
              Gave Mrs. Proctor ord. on D. Higginbotham for 16.54 for groceries.
            
            
              
               6. 
              
              Paid Seth Burnley on account 50.D.
            
            
              
              Paid an old acct. of Dr. Chas. Everett 3.D.
            
            
              
               7. 
              
              Hhd. exp. 5.D.
            
            
              
               8. 
              
              Pd. for shads @ 2/3 = 1.50.
            
            
              
               9. 
              
              Sent Isaacs for a book 1.50 sewers 1.D.
            
            
              
               13. 
              
              Hhd. exp. 1.D. 15. Pd. 4. shads 1.50.
            
            
              
               15. 
              
              Sold the mare Hyatilda to Pleasants German for 100.D. & recieved back my note of 100.D. ante Jan. 1. in payment.
            
            
              
               16. 
              
              Hhd. exp. 2.D. 17. Charity 1.D. 20. Hhd. exp. 1.D.
            
            
              
               21. 
              
              Hhd. exp. 2.D. 24. Charity 2.D. 26. Pd. 11. shads 3.63.
            
            
              
               28. 
              
              Gave Martin Dawson assignee of L. H. Girardin ord. on Gibson & Jefferson for 54.D. with int. from Mar. 1. for cattle bought.
            
            
              
               29. 
              
              The sale of my library to Congress for 23,950.D. being concluded, I drew on the 18th. inst. on the Treasury of the US.
            
            
              
                 in favor of  Wm. Short for 10,500  for my bonds Jan. 10. 1813    Thaddeus Kozciuzko  4,870  principl. & Int. due him    to remit to myself 8,580     23,950   
            
            
              
              Recd. from the Treasurer of the US. his order on Thos. Nelson Commr. of loans at Richmond for 8580.D. which I inclosed
            
            
            
              
                 D     to Patrick Gibson to pay  2000.  my note in bank of Virginia   to Darmsdadt 140.  for fish due, & to be ordered   Ellen W. Randolph 100    to remit me 6340   in treasury notes    8,580    
            
            
              May
               1. 
              
              Hhd. exp. .50—2. Do. 1. 3. Do. .59.
            
            
              
               6. 
              
              See my lre. of this day to Gibson modifying my ord. to Gibson ante 29.
            
            
              
               7. 
              
              Sewers 1. 8. Hhd. exp. 1.75 Do. 1.
            
            
              
               9. 
              
              Recd. from the Treasury office of the US. thro’ the Commr. of loans Thos. Nelson at Richmd. & P. Gibson 8580.D. in Treasury notes.
            
            
              
              10.
              
                Inclosed to Mr. Gibson  1900.D.  of them for the bank    140.D.  for Jos. Darmsdat. fish    100.D.  for Eleanor W. Randolph    800.D.  to cover his advances for me    2940.   
            
            
              
              Pd. Th:J. Randolph 380.D. to wit 187.D. for books + 193.D. on account for corn oats & fodder. 
            
            
              
              Pd. Dav. Higgenbotham 1000.D. on account. Still due 2323.54.
            
            
              
               11. 
              
              Pd. Seth Burnley 152.42 in full of my note ante Dec. 24. 1813.
            
            
              
              Pd. James Leitch 433.56 amt. of my acct. to Aug. 1. 1814.
            
            
              
              Pd. Hugh Nelson (thro’ Mr. Bacon) 105.87. my note ante Aug. 7. 1814.
            
            
              
               12. 
              
              Pd. Martin Dawson his acct. to 1815. May 1. in full 88.06.
            
            
              
              Recd. of P. Gibson by mail 50.D.
            
            
              
              Pd. portage of books by stage .50.
            
            
              
               13. 
              
              Pd. Roland Goodman 5.D. on acct. Hhd. exp. 1.D.
            
            
              
               14. 
              
              Bought of Elias Wells, a horse (Wellington) for 120.D. for which gave him an order on Gibson & Jefferson. The horse is 6. y. old, bay, no white but a few white hairs in his foretop, a lump on left side of his neck.
            
            
              
              Pd. for tar 4.D.
            
            
              May
               15. 
              
              Hhd. exp. 3.50.
            
            
              
              Recd. back from Th:J. Randolph my draught for 120.D. in favor of E. Wells of yesterday, and gave him instead of it a draught on Gibson & Jeff. for 140.17 including a balance of 20.17 due him for oats & fodder more than the 380.D. ante May 10.
            
            
              
               16. 
              
              Set out for Bedford.
            
            
              
               17. 
              
              Enniscorthy vales 1.50.
            
            
              
              Warren ferriage 1. Gibson’s oats &c. 1.06. a linchpin .20.
            
            
              
               18. 
              
              Noah Flood’s lodging &c. 2.D. H. Flood’s horseshoe .31.
            
            
              
              Hunter’s breakfast &c. 2.40.
            
            
              
               20. 
              
              Pd. for candles 1.D.
            
            
              
                Pd. Michael Atkinson for sawing &c.  68.32 still due to him20.10the amount of his bill being88.42  
            
            
              
              Pd. Archibald Robertson 1962.06 D. in full of my store accounts with Brown & Robertson & Robertson alone to Aug. 31. 1814. There is a bond of Griffin’s for earlier dealings still unpaid, to wit £233–15–1 = 779.19 1807 Sep. 1.
            
            
              
               22. 
              
              Drew on Archib. Robertson for 60.D. in favr. of Jer. A. Goodman to be pd. to  Cobb for a horse.
            
            
              
              Gave Cate to buy milk pans 2.D.
            
            
              
              Archib. Robertson has furnished 23.D. to Jer. A. Goodman to pay for 100. ℔ cotton.
            
            
              
               29. 
              
              Paid to John Watts, assee. of Burgess Griffin my two notes ante. 1812. Sep. 11. with interest to this day. to wit
            
            
              
                  the bond for  500.D.  +  interest to this day  72.75  =  572.75   that for 716.13 + interest 104.36 = 820. 36         1393.11   
            
            
              
               30. 
              
              On settlement of accounts with Jeremiah A. Goodman to this day there is due to him a balance of 784.D. not including his wages of the current year.
            
            
              
              Now give him an order on Gibson & Jefferson for 84.D. reducing the balance to 700.D.
            
            
              
              Soon after this settlement we discovered that a charge of 72.D. entered Jan. 26. as a payment to N. Darnell on acct. of wages ought to be withdrawn, because it was for absent time which belonged to his account & not to Goodman’s which reduced the balce. to 628.D.
            
            
              
              On settlement of accounts with Nimrod Darnell to this day the balance due him was 453.D. for which I gave him an order on Gibson & Jefferson.
            
            
              
              Note there is a mare purchased from Goodman, valued at 60.D. to enter into our next account.
            
            
              
               31. 
              
              Pd. Rochester Atkinson for Michael Atkinson his father the balance of 20.10 ante May 20. (to wit 10 cents overpd.).
            
            
              June
               1. 
              
              Drew on Archibd. Robertson for 55.D. in favr. Charles Clay for a horse bought of Brown.
            
            
              
              Drew on Gibson & Jefferson for 138.D. in favor of Archib. Robertson to wit the 60.D. ante May 22. the 23.D. and the 55.D.
            
            
              
              Gave Burwell 10.D. pd. for a screw .12½.
            
            
              
              Cash on hand 98.75.
            
            
              June
               2. 
              
              Debts and vales at Poplar Forest 6.70 Hunter’s oats 1.D.
            
            
              
               3. 
              
              H. Flood’s lodgg. &c. 3.50 Gibson’s brkft. &c. 1.62.
            
            
              
              Warren ferrge. &c. 1.87½ old acct. .84 ferrymen .25.
            
            
              
               4. 
              
              Enniscorthy. vales 1.50 Hhd. exp. 1.
            
            
              
               5. 
              
              Recd. from  Fitz 15.D. on acct.
            
            
              
               6. 
              
              Patrick Gibson having with the remittance of May 10. ante, and the sales 257. barrels of flour of my crop here, and 8372. ℔ of tobo. from Bedford paid off my note of 3900.D. at the bank of Virginia, I now inclose him a new note of 1000.D. for the same bank, and John Harvie’s note for 176.20 payable last March; and I write to him to remit to Benj. Jones ironmonger of Philada. 142.76 for iron furnished me. He has also recieved 213.* Bar. of flour from T. M. & T. E. Randolph’s on account of rent. *Only 146.
            
            
              
              Note the 8372. ℔ tobo. abovementd. with 700. ℔ sold by J. A. Goodman makes up the Bedford crop of last year 9072. ℔.
            
            
              
               7. 
              
              Wormley exp. to Snowden .87½.
            
            
              
               8. 
              
              Houshd. exp. 1.D.
            
            
            
              
               11. 
              
              Sewers 1.D. hhd. exp. 1.D. 13. Do. 1.
            
            
              
               14. 
              
              Purchased a horse of David Isaacs, bright bay, without any white except a few white hairs in the forehead where there is usually a star. Said to be 6. but believed 7. y. old.
            
            
              
              Drew on Gibson & Jefferson in favr. David Isaacs for 125. Dol. payment in full for the sd. horse.
            
            
              
               16. 
              
              Hhd. exp. 2.D. 17. Do. 2.D.
            
            
              
               18. 
              
              Gave Th:J. Randolph ord. on Gibson & Jefferson for 167.D. and recieved from him that sum in cash.
            
            
              
                Pd. E. Bacon  for Drury Wood for corn 144.D.    for Wayt & Winn store acct. 23.85.   
            
            
              
               20. 
              
              Drew on Gibson & Jefferson for 26.35 in favr. Wm. Fitz for 31. galls. whiskey @ .85.
            
            
              
              Pd. E. Bacon 2.38 Interest on the 105. for 4½ months for Hugh Nelson ante May 11. 22. Hhd. xp. 2.D.
            
            
              
               23. 
              
              Hhd. exp. 1.125 Israel exp. to Snowden .25.
            
            
              
               24. 
              
              Hhd. xp. 1. 25. Charity 1.D. 26. Hhd. exp. 2.D. 28. Do. 1.D.
            
            
              July
               2. 
              
              Hhd. xp. 2.25—sewers 1.D. pd. Roland Goodman 10.D.
            
            
              
               3. 
              
              Pd. Ewen Carden 10.D. on acct. 4. Hhd. exp. 2.
            
            
              
               5. 
              
              Charity 10.D. 8. Hhd. exp. 4.D. 16. Do. 5.D.
            
            
              
              Gibson remits for me to John Vaughan this day 550.D. 
            
            
              
               17. 
              
              Drew on Gibson and Jefferson in favor of D. Higginbotham for 19.37 to replace the 16.54 ante Apr. 5. the difference 2.83 to be returned. Hhd. exp. 1.D.
            
            
              
               22. 
              
              Roland Goodman 5.D.
            
            
            
              
               26. 
              
              Pd.  Madeiras for boots & shoes 2.75.
            
            
              
              Pd.  Vest for leather 7.87½ Hhd. exp. 1.D.
            
            
              
               28. 
              
              Drew on Gibson for 230.D. in favor of Th:J. Randolph, to replace 21.D. he paid  Wheat for corn, 160.D. cash, which he now pays me, and 49.D. to be remitted me in small bills from Richmond.
            
            
              
              Hhd. exp. 5.
            
            
              July
               30. 
              
              Inclosed to Dabney Carr an order on Gibson & Jefferson for 68.10 in payment of the assumpsit for Craven Peyton ante 1813 May 30.
            
            
              
              Gave Johnny Hemings 20.D.
            
            
              Aug.
               2. 
              
              Drew on Gibson & Jefferson in favor of L. H. Girardin for 25.D. to wit for books 19.D. plants 2.D. one year of the Compiler 4.D. Hhd. exp. 2.D.
            
            
              
               5. 
              
              Wormly exp. to Snowden 1.D.
            
            
              
              Pd. Mr. Vest transportn. of books from Milligan 4.D.
            
            
              
              Sewers 1.D.
            
            
              
               6. 
              
              Recd. back from Wormly .25.
            
            
              
              Recd. from Th:J. Randolph the 49.D. ante July 28.
            
            
              
               7. 
              
              E. Bacon paid this day to David Carr for oats 39.35 to James H. Terril for 12. lambs 24.D. M. Bramham for a beef 16.D. = 79.35 money which I deposited with him for that purpose some days ago & did not then enter.
            
            
              
              My brother Randolph Jefferson died this morning. 
            
            
              
               11. 
              
              Drew on Gibson & Jefferson in favor of Joseph Milligan for 92.D. for books. hhd. exp. 1.125 F. Eppes shoes 2.
            
            
              
              Recd. back from Wormly .37½.
            
            
              
               13. 
              
              Colo. Lindsay’s vales .50—Ellen Randolph 1.D.
            
            
              
               14. 
              
              Montplier. do. 1. 15. Hhd. exp. 1.D.
            
            
              
               16. 
              
              Gill exp. going for Mrs. Marks 2.D.
            
            
              
              Th:J. Randolph now pays to  Ballard on account of wages 100.D. for which I am to give him a draught.
            
            
            
              
               18. 
              
              Pd. Rolin Goodman on account 20.D.
            
            
              
              Pd. Charles Vest leather 24/6 portage 10/6 = 5.84.
            
            
              
               19. 
              
              Owing Th:J. Randolph for 12. B. corn 42.D. sundry small articles 14.D. + the 100.D. to Ballard ante, and recieving from him now 119.D. cash, in all 275.D. I give him a draught on Gibson and Jefferson for 275.D.
            
            
              
              Recd. back from Gill 1.12½ of the money ante 16th.
            
            
              
                Pd. Mr. Bacon  for   Hogg. for 2. horses  78.D.    for Rothwell 50. b. oats   25.     103   
            
            
              
               20. 
              
              Left with Patsy for hhd. xp. 15.
            
            
              
              Warren oats .37½ ferriage 2.25.
            
            
              
              Raleigh. F. Eppes 2.D.
            
            
              
              Noah Flood’s lodging &c. 2.D.
            
            
              
               21. 
              
              Henry Flood’s breakfast 2.12½.
            
            
              
              Chilton’s oats .375.
            
            
              
              Poplar Forest. cash on hand 61.
            
            
              
               26. 
              
              John Clarke for lime 1.D.
            
            
              
               31. 
              
              Paid for 2. slays 2.31.
            
            
              Sep.
               1. 
              
              Cate for chickens 2.D.
            
            
              
               10. 
              
              Hunter’s oats &c. 1. 11. H. Flood’s vales .25.
            
            
              
               12. 
              
              Raleigh. vales .25 Buckingham C. H. Branch dinner .50.
            
            
              
              Buck. C. H. Staples entertainmt. &c. 8.075.
            
            
              Sep.
               13. 
              
              H. Flood’s lodgg. &c. going & coming 6.75.
            
            
              
              Hunter’s breakft. &c. 2.06 Lynchbg. Hoyle’s dinner 2.58.
            
            
              
               14. 
              
              Pd. for candles 1.D.
            
            
              
               17. 
              
              Liberty. dinner &c. .93.
            
            
              
               18. 
              
              Peak of Otter. sharp one. took Lat. 37°–33′–17″.
            
            
            
              
               19. 
              
              Christr. Clarke’s vales 1.D. Skidmore’s ferry .62½.
            
            
              
               20. 
              
              Douthat’s lodgg. &c. 3.37½.
            
            
              
              Natl. bridge. took Latitude 37°–42′–44″.
            
            
              
              Greenlee’s ferry .44.
            
            
              
               21. 
              
              David Douglas’s lodging &c. 1.
            
            
              
               22. 
              
              Gave Wm. Salmons depy. sher. of Bedford ord. on Arch. Robertson for 165.62 amount of state taxes & levies now due.
            
            
              
              Gave Dr. William Steptoe ord. on Arch. Robertson for 35.89 balance for Medical services after deducting smith’s acct.
            
            
              
               24. 
              
              Gave Morgan and McDaniel assees. of my note to John May order for 60.D. on Arch. Robertson for a mare bought.
            
            
              
               29. 
              
              Sent to Archibd. Robertson an order on Gibson & Jefferson for 387.D. to reimburse the following advances towit
            
            
              
                  the order of  22d. inst. in favr. of  Salmons 165.62     Wm. Steptoe 35.89    24. Morgan & McDaniel    60. his paymt. to Richd. Chilton for corn100.an order still to be drawn in favr. Mic. Adkinson25.47368.98  
            
            
              
              Inclosed to P. Gibson my note to the bk. of Virginia for 1000.D. additional to that of June 6. ante.
            
            
              
              Gave Michael Adkinson order on Archib. Robertson for 25.47 D. for a bill of sawing finished this day.
            
            
              Oct.
               1. 
              
              Gave Roland Goodman ord. on A. Robertson for clothes (35.67).
            
            
              
              Debts & vales at Pop. Forest 6.5.
            
            
              
              Hunter’s oats 1.D.
            
            
              
               2. 
              
              H. Flood’s lodgg. &c. 3.25 Gibson’s oats .50 Warren ferrge. 1.D.
            
            
            
              
               3. 
              
              Warren vales 1. Enniscorthy do. .25.
            
            
              
               5. 
              
              Accepted W. Ballard’s ord. in favr. of E. Bacon for 16.50.
            
            
              
               6. 
              
              Recieved from Th:J. Randolph 30.D.
            
            
              
               8. 
              
              Houshold exp. 15.D.
            
            
              
              See ante 1813. Apr. 7. my bond to E. Bacon for 370.D. Of this 327.12 were assigned to John Bacon and 42.88 remain the property of E. Bacon, of which I now recieve notice.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               9. 
              
              Settled with Wm. Johnson account for carriage to this day and rent for the year 1814. balance due him 32.88. for which I gave him order on Gibson & Jefferson.
            
            
              
               12. 
              
              Hhd. exp. 5.D. 13. Gave James Hem. finding eyeglass of Borda 2.D.
            
            
              
               14. 
              
              Recd. of Th:J. Randolph 15.D.
            
            
              
              He has pd. Wm. Ballard for me also 50.D. and to Hugh Chisolm 184.D. See ante pa. 84.85.110. 
            
            
              
               15. 
              
              Philip sewers 1.D.—hhd. xp. 4.D.
            
            
              
               19. 
              
              Hhd. exp. 1.
            
            
              Oct.
               20. 
              
              Th:J. Randolph pays Wm. Ballard for me this day 200.D. which leaves a balance of 76.83 D. still due to him.
            
            
              
               22. 
              
              Bought a mule 4. y. old of Jesse Abell of Kentucky and gave him an order on Watson & Dawson for 80.D.
            
            
              
              Gave Bagwell 7.D.
            
            
              
               25. 
              
              Recd. from Th:J. Randolph 100.D.
            
            
              
              Pd. Watson & Dawson the 80.D. ante 22d.
            
            
              
               26. 
              
              Drew on Gibson and Jefferson in favor of Clifton Harris sheriff of Albemarle for 309.82 D. for taxes, levies & tickets now due. Hhd. exp. 1.D.
            
            
              
               28. 
              
              Drew ord. on Gibson and Jefferson in favr. Joseph Milligan for 136.75 balce. in full.
            
            
              
              28.
              
              Settled with Th:J. Randolph as followsD  Oct.6. cash30.14.do.15 pd. Chisolm184.pd. Ballard50.20.do.200 do. in full76.8325.cash100.28.do. now recd.12.pay Madeiras for shoes3.50furnd. Mrs. Rand. for hhd. xp. .92 gave him an ord. on Gibson & Jeff. for660.25 
            
            
              
              Note Mr. Gibson procures me a discount of 1000.D. additional to the 1000.D. ante June 6. in the bank of Virginia, and I now send him a note for 2000. for the bank, with a blank date.
            
            
              
              29.
              
               Warren. oats .67 ferrge. 1.06.} 9.93  Gibson’s lodging &c. 1.70 Noah Flood’s oats 1.67 H. Flood do. .75.   Hunter’s lodging &c. 4.08.  
            
            
              
              30.
              
            
            
              
              31.
              
            
            
              Nov.
               7. 
              
              Lynchburg exp. .62½ gave Burwell 10.D.
            
            
              
               12. 
              
              At Christopher Clark’s vales 1.5. 
            
            
              
               13. 
              
              Pop. For. Hhd. exp. 2.D.
            
            
              
               25. 
              
              Pd. for beef from Lynchbg. 22½ ℔ @ 6d 1.91.
            
            
              
              30.
              
                 D    Gave Jer. A. Goodman order on Arch. Robertson for 50.  also assumed his debt to do. payable in 90. days78.35 sold him negro girl Sally, daur. of Aggy, 3. y. old for 150. to which the balance of his cash acct. for 1815.17.29295.64  
            
            
              
              On settlemt. with him after taking credit for the above, I owe him 413.D. with int. from this date besides 200.D. his wages for this year which will become due Apr. 30.
            
            
              Dec.
               2. 
              
              Gave James Cooney an order on Archib. Robertson for 17.65 balance due for a horse.
            
            
              
               10. 
              
              I am to reimburse to Arch. Robertson £20–16–1 for so much paid for leather when I pay him Goodman’s debt of 78.35 ante Nov. 30.
            
            
              
               12. 
              
              Drew on Gibson & Jefferson in favr. of Arch. Robertson for 112.65 to replace 45.D. advanced to Mr. Yancey to pay for corn & the 50.D. and 17.65 ante Nov. 30. & Dec. 2.
            
            
              Dec.
               12. 
              
              Gave Roland Goodman for expences 2.D. not to be chargd.
            
            
              
               13. 
              
              Debts and vales at Pop. Forest 5.D.
            
            
              
               14. 
              
              Henry Flood’s lodging &c. 4.25 N. Flood’s brkft. 2.12½.
            
            
              
              Warren. ferrge. 2.32.
            
            
              
               15. 
              
              Enniscorthy vales 1.D.
            
            
              
              Cash on hand 6.55.
            
            
              
               16. 
              
              Hhd. exp. 1.06.
            
            
              
               17. 
              
              Recd. from Th:J. Randolph 115.D.
            
            
              
              Furnished E. Bacon 90.D. to pay for 30. Barrels of corn to John Byrd.
            
            
              
              Hhd. exp. 7.97½.
            
            
              
               22. 
              
              Sewers 2.D. borrowed of Th:J. Randolph 80.D.
            
            
              
              Pd. Roland Goodman on account 35.D.
            
            
              
               22. 
              
              Pd. Charles Massie for 143. galls. cyder 143/ + 7/ for bringing = 25.D.
            
            
              
              Hhd. exp. 5.D.
            
            
              
               24. 
              
              Sent Mrs. Fanny Brand 28.50 for cyder.
            
            
              
              Hhd. exp. 5.D.
            
            
              
               27. 
              
              TMR’s Harry for bringing up clock 1.
            
            
              
               28. 
              
              Hhd. exp. 1.D.
            
            
              
               29. 
              
              Recd. of Th:J. Randolph 20.D.
            
          
        